 19-36970-cgm        Doc 47    Filed 11/04/20 Entered 11/04/20 09:36:00            Main Document
                                            Pg 1 of 2
                                 MICHAEL FAKHOURY, P.C.
Michael Fakhoury, Esq.                       725 Route 9                                  FakhouryLaw.com
                                        Fishkill, New York 12524              HudsonValleyLegal@gmail.com
                                           Ph: 845-896-5200
                                           Fax: 845-896-4016


                                             November 3, 2020

Via ECF
Chambers, Hon. Cecelia G. Morris
United States Bankruptcy Court
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601

       Re:     Felysha L. Koran
               Chapter 13 Case No. 19-36970(CGM)

Dear Judge Morris:

       Please allow this letter to serve as a Loss Mitigation Status Update. The Lender in this case is
Caliber Home Loans, Inc., represented by Cohn& Roth, LLC.

        On January 17, 2020, our office received the Creditor’s Loss Mitigation Affidavit and forwarded
same to our client. On February 27, 2020, our office forwarded the documentation requested via e-mail
and filed the Debtor Loss Mitigation Affidavit.

      On March 9, 2020, our office received an e-mail from lender’s attorney requesting further
documentation. On April 16, 2020, our office forwarded the requested documentation via e-mail.

        On April 29, 2020, our office received an e-mail from lender’s attorney requesting additional
documentation. On May 13, 2020, our office e-mailed the additional documents to lender’s attorney via
e-mail.

        On June 9, 2020, our office received an e-mail from lender’s attorney requesting further
household contributor documentation and provide another hardship letter or application form and
expense sheet as they had expired. On July 29, 2020, the requested documents were emailed to lender’s
attorney and on September 8, 2020, affidavits were emailed in regards to contributors in the household
not having any signed lease agreements. On September 15, 2020, paystubs from the contributors were
emailed to lender’s attorney. On October 16, 2020 lender’s attorney requested additional documents
such as proof of relation to the deceased and ID docs for successor in interest, etc. The debtor is
currently obtaining copies of the requested documents and will be provided to lender’s attorney prior to
the status conference.
 19-36970-cgm      Doc 47     Filed 11/04/20 Entered 11/04/20 09:36:00       Main Document
                                           Pg 2 of 2
                               MICHAEL FAKHOURY, P.C.
Michael Fakhoury, Esq.                      725 Route 9                             FakhouryLaw.com
                                       Fishkill, New York 12524         HudsonValleyLegal@gmail.com
                                          Ph: 845-896-5200
                                          Fax: 845-896-4016


Page 2 – Koran                              November 3, 2020

      Thank you for your attention to this matter.

                                            Very truly yours,

                                            /s/ Michael A. Fakhoury
                                            Michael A. Fakhoury, Esq.
MAF/erw
